Exhibit 12 GREAT PLAINS ENERGY COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES 2007 2006 2005 2004 2003 (millions) Income from continuing operations $ 120.9 $ 136.7 $ 135.1 $ 132.3 $ 149.6 Add Minority interests in subsidiaries - - 7.8 (5.1 ) (1.3 ) Equity investment (income) loss 2.0 1.9 0.4 1.5 2.0 Income subtotal 122.9 138.6 143.3 128.7 150.3 Add Taxes on income 44.9 60.3 22.2 30.7 48.1 Kansas City earnings tax 0.5 0.5 0.5 0.5 0.4 Total taxes on income 45.4 60.8 22.7 31.2 48.5 Interest on value of leased property 3.9 4.1 6.2 6.2 5.9 Interest on long-term debt 74.1 62.6 64.3 66.1 58.8 Interest on short-term debt 26.4 9.2 4.5 4.3 5.0 Mandatorily Redeemable Preferred Securities - 9.3 Other interest expense and amortization (a) 5.8 3.9 4.3 13.6 3.9 Total fixed charges 110.2 79.8 79.3 90.2 82.9 Earnings before taxes on income and fixed charges $ 278.5 $ 279.2 $ 245.3 $ 250.1 $ 281.7 Ratio of earnings to fixed charges 2.53 3.50 3.09 2.77 3.40 (a) On January 1, 2007, Great Plains Energy adopted FIN No. 48, "Accounting for Uncertainty in Income Taxes," and along with the adoption elected to make an accounting policy change to recognize interest related to uncertain tax positions in interest expense.
